Citation Nr: 0820876	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for renal failure (renal 
disability).

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1975 to August 
1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of this appeal, the veteran relocated to 
Pittsburgh, Pennsylvania, and in October 2002 the veteran's 
claims folder was transferred to the Pittsburgh, 
Pennsylvania, RO.

These matters were previously before the Board in April 2004 
and August 2007, and both times were remanded for further 
development.


FINDINGS OF FACT

1. Renal disease did not begin in service and is not 
etiologically related to service.

2. Hypertension did not begin in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1. Renal failure (renal disability) was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2. Hypertension was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2002, 
April 2003, June 2003, January 2005, and August 2007 letters 
to the veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in August 2007.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in November 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in August 2007.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
compensation and pension examinations, the veteran's 
testimony at his February 2003 RO hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for renal failure (renal disability), and hypertension.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as 
cardiovascular-renal disease, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular-renal 
disease is one year.  38 C.F.R. §§ 3.307, 3.309(a).

In the instant case, service medical records do not reflect 
complaints of or treatment for renal disease or hypertension.  
On May 1994 separation examination, the veteran was noted to 
have had a normal clinical evaluation of the vascular and 
genitourinary systems, and no kidney problems or hypertension 
were noted.  The veteran's blood pressure at that time was 
noted to be 122/86.  In his May 1994 report of medical 
history, the veteran indicated that he did not have and had 
never had high or low blood pressure, kidney stones or blood 
in urine, or sugar or albumin in urine.  The veteran reported 
a history of frequent or painful urination, which was noted 
to be related to gonococci, well-treated in 1975.

The veteran was afforded a VA examination in January 1995.  
At the time of the examination, the veteran complained of 
thirteen to fourteen years of chest pain while in service, 
which was sharp, located near the left upper sternal border 
or sometimes in the left upper quadrant of his abdomen, 
lasting two to three hours with no radiation, no shortness of 
breath, no nausea or vomiting, and sometimes associated with 
chills/sweat, but no fevers.  The veteran also reported that 
he had been told in the past on several examinations while in 
the service that he had an elevated blood pressure, but that 
he had never been diagnosed with blood pressure problems or 
hypertension, and had never been treated with hypertension 
medication.  On examination, the veteran's blood pressure was 
120/80.  The veteran was diagnosed as having atypical chest 
pain, most likely hiatal hernia in origin.  He was not 
diagnosed as having any hypertension, or cardiovascular or 
renal problems.

June and July 1998 VA medical treatment records indicate 
diagnoses of hypertension, probable nephrotic syndrome, and 
nephrotic syndrome. 

VA medical treatment records indicate diagnoses of 
hypertension and end stage renal disease in June 2001.  In 
August 2001, the veteran was diagnosed as having end stage 
renal disease and possibly secondary hypertension.  September 
2003 VA medical treatment records indicate that the veteran 
underwent a right cadaveric renal transplant, and that the 
veteran had been on dialysis since January 2001.

At his February 2003 RO hearing, the veteran testified that 
he was diagnosed with hypertension in 1997 or 1998 and began 
receiving treatment then, and that he was diagnosed with 
renal failure in June 1999.

The veteran was afforded a VA examination for hypertension in 
July 2006.  The examiner at the time noted that the veteran 
had no history of treatment for hypertension during service, 
and that June 1998 records showed that the veteran had 
hypertension and he had not had any hypertension treatment 
until that time, when he was started on Clonidine.  The 
examiner opined than the veteran's hypertension was medically 
documented in 1998, which was four years after military 
separation, so that it was not at least as likely related to 
his military service time.  The examiner also noted that 
chronic renal failure was documented in 2003-2004, and that 
he eventually went on to require a renal transplant, but that 
all this had begun nine or ten years after discharge from 
service, and that there was nothing in the medical charts or 
claims file to review to indicate that hypertension was at 
least as likely as not related to his renal problems. 

The veteran was also afforded a VA examination for the 
kidneys in July 2006.  On examination, it was noted that the 
veteran had end stage renal disease, secondary to focal 
segmental glomerulosclerosis and glomerulonephritits, and 
that he started renal dialysis in January 2001.  The examiner 
noted that the veteran was noted to have had hypertension 
before 1995, noting the veteran's January 1995 VA 
examination, where the veteran reported that, on his past 
several examinations while in service, he had had an elevated 
blood pressure, but had never been diagnosed with blood 
pressure problems or hypertension, or treated with 
hypertensive medication.  The veteran was diagnosed as having 
organic impotence secondary to chronic renal disease, which 
occurred even when he was in the service, which would resolve 
and then recur.  It was noted that the veteran did have 
chronic renal failure which led to dialysis and renal 
transplantation, that, at that time, the veteran's medical 
record indicated hypertension on examination in January 1995, 
but that, at that time, the veteran's blood pressure was 
normotensive.  It was also noted that he veteran had a 
history of hypertension at that time, which may lead to renal 
damage, but that most probably the veteran had underlying 
glomerulonephritis or glomerulosclerosis, which lead to 
hypertension and renal failure, and that the hypertension was 
the manifestation of the kidney disease.

The veteran was given another VA examination in August 2007.  
After a review of the claims folder and examination of the 
veteran, the examiner noted the following: that the veteran's 
renal and vascular systems were found to be normal when he 
had his military discharge physical; that medical records 
showed post-military service time renal disease; that there 
was no medical evidence of chronic renal failure either 
during or within one year of military discharge; that chronic 
renal failure was documented in 2001, and he started renal 
dialysis in November 2001; that he required a renal 
transplant in September 2003; that all this history was 
several years after his Army military service time; and, 
thus, that it was not at least as likely as not that his 
renal problem was related to or had its onset during service 
time or within one year after military service time. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for renal failure and hypertension.

First, there is no indication in the medical record that 
hypertension or any renal problems began in service or within 
a year of service.  Service medical records do not reflect 
complaints of or treatment for renal disease or hypertension, 
and, on May 1994 separation examination, the veteran was 
noted to have had a normal clinical evaluation of the 
vascular and genitourinary systems, and no kidney problems or 
hypertension were noted.  The earliest indication of 
hypertension or renal problems in the medical record is June 
1998, which is several years after the veteran's period of 
service.

Second, the competent medical evidence of record is against 
the veteran's claims.  The July 2006 VA examiner opined that, 
based on the record, the veteran's hypertension was not at 
least as likely related to his military service time.  The 
August 2007 VA examiner opined that it was not at least as 
likely as not that the veteran's renal problem was related to 
or had its onset during service or within one year after 
military service, as such problems were not documented in the 
record until several years after his military service.  There 
is no competent medical opinion of record indicating that 
either a renal problem or hypertension is etiologically 
related to the veteran's period of service.

The Board notes the veteran's July 2006 VA kidney 
examination, where the VA examiner noted that the veteran's 
medical record indicated hypertension on examination in 
January 1995, but, at that time, the veteran's blood pressure 
was normotensive, and that the veteran had a history of 
hypertension at that time, which may lead to renal damage, 
but that most probably the veteran had underlying 
glomerulonephritis or glomerulosclerosis, which lead to 
hypertension and lead to renal failure, and that the 
hypertension was the manifestation of the kidney disease.  
However, the July 2006 kidney examination opinion does not 
relate either kidney disease or hypertension to the veteran's 
period of service.  Although the July 2006 VA examiner noted 
that the veteran had a history of hypertension in January 
1995, it appears that the examiner based this notation on the 
veteran's reported history on January 1995 VA examination.  
The record does not indicate a diagnosis of hypertension 
until June 1998.  Also, the July 2006 VA examiner, while 
noting that hypertension could lead to renal damage, 
expressed the opinion underlying glomerulonephritis or 
glomerulosclerosis probably lead to kidney disease, which 
resulted in hypertension and renal failure.

Accordingly, service connection is not warranted for either 
renal failure (renal disability) or hypertension.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional medical evidence that his 
disabilities are related to service.


ORDER

1. Entitlement to service connection for renal failure (renal 
disability) is denied.

2. Entitlement to service connection for hypertension is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


